Case 15-26009   Doc 83   Filed 05/06/20 Entered 05/06/20 07:58:18   Desc Main
                           Document     Page 1 of 5
Case 15-26009   Doc 83   Filed 05/06/20 Entered 05/06/20 07:58:18   Desc Main
                           Document     Page 2 of 5
Case 15-26009   Doc 83   Filed 05/06/20 Entered 05/06/20 07:58:18   Desc Main
                           Document     Page 3 of 5
Case 15-26009   Doc 83   Filed 05/06/20 Entered 05/06/20 07:58:18   Desc Main
                           Document     Page 4 of 5
  Case 15-26009         Doc 83     Filed 05/06/20 Entered 05/06/20 07:58:18           Desc Main
                                     Document     Page 5 of 5



                           UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF TENNESSEE
                                   MEMPHIS DIVISION

 In Re:                                            Case No. 15-26009

 Rosalyn A. Mason
                                                   Chapter 13
  fka Rosalyn Alane Taylor-Mason

 Debtor.                                           Judge Jennie D. Latta

                                  CERTIFICATE OF SERVICE

I certify that on May 6, 2020, a copy of the foregoing Notice of Mortgage Payment Change was
filed electronically. Notice of this filing will be sent to the following party/parties through the
Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          Janet M. Lane, Debtor’s Counsel
          janet.lane.lawyer@hotmail.com

          Sylvia F. Brown, Chapter 13 Trustee
          ecf@ch13sfb.com

          Office of the United States Trustee
          ustpregion08.me.ecf@usdoj.gov

I further certify that on May 6, 2020, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Rosalyn A. Mason, Debtor
          6612 Goldeneye Drive
          Memphis, TN 38141

 Dated: May 6, 2020                                /s/ D. Anthony Sottile
                                                   D. Anthony Sottile
                                                   Authorized Agent for Creditor
                                                   Sottile & Barile, LLC
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
